Citation Nr: 0018769	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of ruptured right ear drum.

5.  Whether the claimant perfected appeals as to the issues 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss and entitlement to service connection for a 
cervical spine disorder.








REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1970.

The current appeal arose from January 1997 and August 1997 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In January 1997 the RO 
denied entitlement to service connection for a low back 
disorder; denied reopening the claim of entitlement to 
service connection for left ear hearing loss; continued the 
noncompensable evaluations for right ear hearing loss and 
residuals of ruptured right ear drum; and continued the 
10 percent disability evaluation for tinnitus.  

In July 1997, the RO affirmed the February 1997 decision.  

In August 1997, the RO denied entitlement to service 
connection for a cervical spine disorder.

In May 1998 and January 1999, the RO affirmed the February 
1997 and August 1997 decisions.

In June 1999, the RO granted an increased evaluation from 
30 percent to 40 percent for service-connected residuals, to 
include reflex sympathetic dystrophy, of the right forearm 
and hand as a result of a shell fragment wound with traumatic 
arthritis of the radiocarpal joint, Muscle Group VIII and IX, 
with forearm scars, effective September 18, 1998, and granted 
an increased evaluation from 10 percent to 20 percent for 
service-connected residuals, to include reflex sympathetic 
dystrophy, of a shell fragment wound to the left forearm and 
hand with fracture of the proximal phalanx index finger and 
first and second metacarpal, effective September 18, 1998.

In August 1999, the RO granted a total disability rating for 
compensation purposes on the basis of individual 
unemployability, effective September 18, 1998.

In November 1999, the RO affirmed the February 1997 and 
August 1997 decisions.

The Board of Veterans' Appeals (the Board) notes that in a 
November 1997 VA Form 9, Appeal to the Board, the veteran 
requested a hearing before a Board Member at the central 
office in Washington, D.C.  The Board scheduled a hearing for 
April 20, 2000.  In April 2000, the veteran withdrew his 
request for a hearing.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  Tinnitus is manifested by constant ringing in the right 
ear.

3.  Right ear hearing loss is manifested by an average pure 
tone threshold of 40 decibels with a discrimination ability 
of 92 percent

4.  Residuals of ruptured right ear drum is manifested by a 
scarred tympanic membrane.

5.  Substantive appeals as to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for left ear hearing loss 
and a cervical spine disorder were not filed within 60 days 
from the date the applicable statement of the case was 
issued.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.7, 4.87; 
Diagnostic Code 6260; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).

3.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.7, 4.85, 4.87, VII, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. 
§ 4.85, 4.86(a), 4.87, Tables VI, VIA, VII, Diagnostic Code 
6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 
10, 1999); Diagnostic Code 6100 (1999).

4.  The criteria for a compensable evaluation for residuals 
of ruptured right ear drum have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.87a, Diagnostic 
Code 6211 (effective prior to June 10, 1999); 38 C.F.R. §§ 
4.7, 4.87; Diagnostic Code 6211; 64 Fed. Reg. 25202-25210 
(May 11, 1999) (effective June 10, 1999).

5.  The veteran did not submit timely substantive appeals 
following the February 1997 RO determination, which denied 
reopening the claim of entitlement to service connection for 
left ear hearing loss and the August 1997 RO determination, 
which denied service connection for a cervical spine 
disorder.  Accordingly, the request for review on appeal of 
the above claims is dismissed.  38 U.S.C.A. §§ 5107, 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.202, 20.302(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran sustained 
multiple fragment wounds in both hands, wrist, face and neck 
while in Vietnam in February 1969.

At separation, clinical evaluation of the veteran's spine and 
other musculoskeletal system was normal.

The veteran's record of service (DD-214) shows that he 
received the Purple Heart Medal, National Defense Service 
Medal, Vietnam Service Medal, the Vietnam Campaign Medal, and 
a Bronze Star Medal with an Oak Leaf Cluster.

Private medical records dated between November 1984 and March 
1991 show treatment for or diagnoses of upper respiratory 
infection, chest pains, myofascial pain of the left arm, 
bronchitis, alcohol abuse, and weakness in the upper 
extremities.

In May 1993 the veteran submitted his original claim for 
service connection for various disabilities, other than a low 
back disorder.

A July 1995 VA outpatient treatment report shows the veteran 
complained of back problems in his lower back for the past 20 
years.  He denied any other symptoms.  The examiner stated 
the examination was deferred.  The diagnostic impression was 
chronic lumbar [illegible].

An August 1995 VA outpatient treatment report shows the 
veteran complained of low back pain for the last 20 years.  
He denied tingling and numbness in his lower extremities and 
denied any recent fall or trauma.  The assessment was chronic 
low back pain with no focal neurologic deficits.  X-rays 
taken of the lumbar spine at that time revealed mild 
degenerative disc changes at L5-S1 level.  

An October 1995 VA outpatient treatment report shows the 
veteran reported he had had low back pain for 20 years.  He 
denied radiation of the low back pain.  The assessment was 
chronic low back pain with degenerative disc disease at L5-
S1.

An April 1996 private medical record reveals the veteran 
reported back pain for years off and on, but stated it had 
been getting worse.  Examination showed some back pain with 
palpation of his low back, but no positive straight leg 
raising or positive deep tendon reflexes.  No diagnosis was 
entered.

A May 1996 private computed tomography (CT) scan shows a 
findings of degenerative disc disease of the lumbar spine 
with central canal and foraminal stenosis at L2-L3, L3-L4, 
and most pronounced at L4-L5 and partial sacralization of L5 
with degenerative changes involving the left L5-S1 pseudo-
articulation.  X-rays of the lumbar spine taken at that time 
showed generalized lumbar spondylosis extending from L2 
through S1.

A July 1996 private medical record shows the veteran 
underwent a lumbar epidural steroid infiltration.  The 
examiner noted the veteran reported a 20-year history of 
chronic low back pain, which had been intermittent and had 
resolved with Monosyl treatment.  He further noted that an 
magnetic resonance imaging (MRI) showed significant spinal 
canal stenosis and foraminal stenosis at L2-L3, L3-L4, and 
L4-L5.

In a September 1996 letter, Dr. D.F.V. stated he had had an 
opportunity to meet the veteran.  He stated the veteran had 
reported radicular pain for a couple of months.  Dr. D.F.V. 
noted the veteran had denied any major medical illness or any 
significant trauma or previous surgery to his low back.  He 
stated that a lumbar CT had shown disc herniation at L4-L5.

In September 1996, the veteran underwent a left L4-L5 semi 
hemilaminectomy, medial facetectomy, foraminotomy, excision 
of a herniated disc, and decompression of left L5 root.  The 
examiner noted the veteran had "years of intermittent low 
back pain" and that in early summer of 1996, he had started 
developing more back pain without trauma and began to notice 
leg numbness and foot weakness.

An October 1996 statement from the veteran indicates he had 
injured his back in service, when he had first arrived at 
Vietnam.  He stated his first assignment was to carry 
ammunition for the M60 machine gun and that he would walk for 
days getting into fire fights with the Viet Cong, jumping 
across streams, crawling, etc., which was when he first 
noticed pain in his back.  Additionally, he stated he 
recalled injuring his back when he had to build bunkers out 
of sandbags and lifted two to three sandbags at one time.

An October 1996 letter from the RO asked the veteran if he 
had had the low back disorder in service and if he had been 
treated for such within one year following service.  The 
veteran responded in November 1996, stating that the problem 
was minor in service, compared to the other injuries he had 
sustained, and that he did not recall being treated for this 
condition within one year following discharge.  He stated, 
"This is a condition that with age and hard work becomes 
more serious if the condition originated at an early age."

A December 1996 VA examination report shows the veteran 
reported he had injured his back in 1968, when he had picked 
up three full sand bags.  The examiner noted the veteran had 
been employed continuously from discharge from service in 
October 1970 to September 1996.  Most recently, the veteran 
had worked from 1991 to September 1996 in a job that required 
lifting, bending, and repetitive motion.  He had had similar 
employment from 1979 to 1986.

The veteran reported intermittent pain with varying levels of 
pain from October 1970 to September 1996.  The diagnosis was 
status postoperative left L4-L5 semihemilaminectomy with 
excision of herniated disc and decompression of left fifth 
nerve root in September 1996.

A December 1996 VA audiological evaluation report shows pure 
tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
40
30
45
30
30
LEFT
10
10
10
25
25

There was an average loss of 35 decibels in the right ear, 
and 17 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear, 
and 100 percent in the left ear.

The examiner stated the veteran reported unilateral tinnitus 
in the right ear, which was severe.  He noted the veteran had 
a conductive hearing impairment and a perforated tympanic 
membrane in the right ear.  The assessment was mild conducive 
hearing impairment in the right ear.  The left ear hearing 
acuity was noted to be within normal limits.

A December 1996 VA audio-ear examination report shows the 
veteran reported a history of tinnitus and hearing loss since 
the 1960's.  The veteran also reported some vertigo.  

Examination revealed the right tympanic membrane to be 
somewhat distorted.  The examiner stated there appeared to be 
fluid behind it.  The auricle and external canal were 
reported to be normal, and the mastoid was reported to be 
unremarkable.  The examiner stated there was no infectious 
disease of the middle or inner ear.  He noted the veteran 
reported difficulty with balance at times and some episodes 
of vertigo, but stated that the relationship between this and 
the veteran's current ear disease was "uncertain."

The examiner stated he had done an audiogram on the veteran, 
which results differed from those specified in the report 
addressed above.  The examiner stated his results revealed 
moderate, mixed hearing loss in the right ear with a 
conductive component to it.  The tympanum was flat in the 
right ear toward the diagnosis of fluid in the middle ear 
space.  

The examiner stated the veteran's puretone average in the 
right ear was 40 decibels, which would place his hearing loss 
in the moderate range.  He added the conductive component of 
the right ear appeared to be due to middle ear fluid.  He 
stated his speech discrimination was normal (92 percent).

A February 1997 VA outpatient treatment report reveals the 
veteran reported recurrent back pain.  The assessment was 
status post decompression laminectomy at L4-L5 and recurrent 
bulging disc without focal signs.  

A March 1997 VA electromyograph showed results which would be 
most consistent with an acute L4-L5, and to a lesser extent 
L5-S1, lumbar radiculopathy.  A differential diagnosis 
included post operative fibrosis, as well as recurrent 
herniated disc.

A June 1997 VA outpatient treatment report reveals the 
veteran was seen for low back pain.  He reported that his 
original back problem had begun in 1968.  The veteran stated 
he had undergone back surgery in 1996 and had developed 
recurrent symptoms.  He stated that another surgery was being 
scheduled.  The examiner noted the January 1991 CT scan 
showed a suggestion of residual or recurrent disc at L4-L5 on 
the left affecting L4.

An August 1997 MRI of the lumbar spine revealed postoperative 
lumbar spine with severe left-sided and moderate right-sided 
neural foraminal stenosis at L4-L5 level associated with 
extensive degenerative disc disease at this level.  There was 
no central canal stenosis at this level.  Additionally, there 
was multilevel degenerative posterior disc bulging.

A January 1998 VA examination report shows the veteran was 
seen for his back complaints.  He reported that while in 
Vietnam, he had been engaged in building bunkers and lifting 
many sand bags and developed back strain.  He stated he was 
seen by the medics and given pain pills.


The veteran reported that after he had had his shrapnel 
injury and had been in the hospital, his back pain seemed to 
subside, mainly because he had been in bed and had not been 
straining or exercising his back.  He stated as soon as he 
was able to resume active exercising, he noticed an increase 
in lower back pain, which persisted throughout his entire 
career.  The veteran stated it had gotten worse in 1996, at 
which time, he underwent a laminectomy.

He stated he had not been able to work since 1996 and was 
totally disabled.  The examiner noted the veteran kept 
shifting positions because of persistent low back pain.  
Physical examination concluded in diagnoses of "Persistent 
low back pain following remote injury with degenerative disc 
disease and degenerative osteoarthritis with some left lower 
extremity neuropathy."

A January 1998 VA ear disease examination report shows the 
veteran complained of constant tinnitus in the right ear, 
which had been getting worse and would sometimes keep him up 
at night.  He reported having drainage in his right ear and 
described episodes of dizziness.

Examination of the external right ear was normal, as well as 
the canal.  The examiner stated the tympanic membrane on the 
right was scarred and did not have a normal light reflex.  
There was no perforation visible at the present time.  The 
diagnosis was status post trauma to the right ear with 
scaring of the tympanic membrane and tinnitus.

A January 1998 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
45
40
LEFT
5
5
10
30
25


There was an average loss of 40 decibels in the right ear and 
17 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent bilaterally.  The 
examiner stated the veteran reported unilateral tinnitus in 
the right ear, which was constant and severe.  The diagnosis 
entered was mild conductive hearing impairment in the right 
ear.  Left ear hearing acuity was reported as within normal 
limits.

An August 1998 VA outpatient treatment report shows the 
veteran reported he had had pain ever since he had gotten out 
of service.  He stated he could not get out of bed in the 
morning because of pain.  No clinical findings or a diagnosis 
were entered.

Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 5 
Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  




Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
a low back disorder must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The veteran claims that service connection is warranted for a 
low back disorder because he started having problems with 
back pain in service, particularly after he had lifted 
several sand bags while in Vietnam.  The veteran is competent 
to state that he injured his back in service, even if the 
service medical records do not substantiate such.

The veteran has stated he has had problems with his low back 
since service.  However, the first showing of complaints of 
back pain was in 1995, which is 25 years following the 
veteran's discharge from service.  There are private medical 
records dated between November 1984 and March 1991, which 
show no complaints of back pain.  When the veteran first 
began to complain of low back pain, he stated he had had low 
back pain for 20 years, which would not provide a nexus to 
service.

The Board finds that the veteran's claim fails because he has 
not brought forth competent medical evidence of a nexus 
between the diagnoses of degenerative disc disease of the 
lumbar spine, degenerative osteoarthritis of the lumbar 
spine, lumbar spondylosis, spinal canal stenosis, and 
herniated disc and service.  See Caluza, 7 Vet. App. 498.  
Thus, the claim is not well grounded.


Although the examiner stated in the January 1998 VA 
examination report, "Persistent low back pain following 
remote injury with degenerative disc disease and degenerative 
osteoarthritis with some left lower extremity neuropathy," 
such statement does not establish a nexus to service, as it 
is clearly based upon the history provided by the veteran and 
would not serve as a basis to well ground the veteran's claim 
for service connection for a low back disorder.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit requirement); see also Caluza, 7 Vet. App. 498.  
Additionally, the examiner did not state specifically that 
the degenerative disc disease and degenerative arthritis were 
a result of the inservice injury.  

The first diagnosis of degenerative osteoarthritis of the low 
back was in 1995, which is almost 25 years following the 
veteran's discharge from service.  Thus, there is no evidence 
that degenerative osteoarthritis was shown to a compensable 
degree within one year following his discharge from service.  

Again, although the veteran has brought forth competent 
evidence of a current low back disorder, he has not brought 
forth competent evidence of a nexus between the diagnoses of 
degenerative disc disease of the lumbar spine, degenerative 
osteoarthritis of the lumbar spine, lumbar spondylosis, 
spinal canal stenosis, and herniated disc and service.

The only nexus evidence is the veteran's contention that his 
current back problems are related to service.  However, it 
has not been shown he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical causation or diagnosis.  
See Espiritu, 4 Vet. App. at 494; see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").

Additionally, although the veteran has stated in numerous 
statements that he has had low back problems since service, 
thereby asserting continuity of symptomatology, such 
statements are not competent to provide the necessary nexus 
to service.  Because the current diagnosis for which the 
veteran seeks service connection is arthritis and 
degenerative disc disease, he is not competent to allege that 
an injury in service is related to his current diagnoses of 
degenerative osteoarthritis and degenerative disc disease of 
the lumbar spine.  See Savage, 10 Vet. App. at 494 citing 
Epps v. Brown, 9 Vet. App. 341 (1996); Slater v. Brown, 
9 Vet. App. 240, 243 (1996) (medical evidence is needed to 
provide causal nexus between veteran's inservice injury and 
arthritis of the cervical spine).  

The Board notes that the veteran is in receipt of a Purple 
Heart Medal, which is indicative of his having engaged in 
combat.  The Board will construe his allegation of injuring 
his back in service as having injured it during combat.  
Therefore, he is entitled to the application of 38 U.S.C.A. § 
1154(b) (West 1991).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service while engaging in 
combat.  Id.

As stated above, the Board has conceded the veteran sustained 
an injury to his low back in service.  Even applying section 
1154(b) to the veteran's claim, it would not assist him in 
well grounding it, as that section does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) 
citing Caluza, 7 Vet. App. at 507.  

Here, as stated above, the veteran has failed to submit 
competent medical evidence of a nexus between the current 
diagnoses of degenerative osteoarthritis and degenerative 
disc disease of the lumbar spine and a disease or injury in 
service, and the claim for service connection for a low back 
disorder is not well grounded.  See Caluza, 7 Vet. App. 498.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in May 1997 and a 
supplemental statements of the case in October 1997, June 
1998, January 1999, and November 1999.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded, the doctrine of 
reasonable doubt has no application to this claim.


The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert, 1 Vet. App. at 55; Grottveit, 5 Vet. App. at 93; 
38 C.F.R. § 3.159(a) (1999).

The veteran's representative contends that subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.01(b), and Part VI, Chapter 2, 
2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issues 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions of M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10f were 
rescinded.  It was also noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.

The Board has determined, therefore, that in the absence of a 
well-grounded claim of entitlement to service connection for 
a low back disorder, VA has no duty to assist the appellant 
in developing his case.

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  




Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 10, 1999.  

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110.



Under previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 44117-44122 
November 18, 1987, and correction 52 Fed. Reg. 40439 December 
7, 1987.  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established 
by a state-licensed audiologist including a controlled speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).


When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from the table, 
the non-service-connected ear if not totally deaf will be 
assigned a Roman numeral of I.  Id.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
VAOPGCPREC 32-97.  In such situation, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XL.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Under the previous criteria effective prior to June 10, 1999, 
perforation of the tympanic membrane warranted a 0 percent 
disability evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 
6211 (effective prior to June 10, 1999).  Under the criteria 
effective June 10, 1999, a 0 percent evaluation may be 
assigned for perforation of the tympanic membrane.  38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (effective June 10, 1999).

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent disability 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(effective prior to June 10, 1999).  Under the criteria 
effective June 10, 1999, a 10 percent evaluation may be 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (effective June 10, 1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Increased Evaluation Analysis

Initially the Board finds that the veteran's claims for 
entitlement to increased evaluations for tinnitus, right ear 
hearing loss, and residuals of ruptured right ear drum are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected tinnitus, right ear hearing 
loss, and residuals of ruptured right ear drum are sufficient 
to conclude that his claims for higher evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the veteran has been afforded the benefit of 
contemporaneous and comprehensive VA examinations.  
Additionally, the RO has obtained VA treatment records.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal is accordingly 
proper at this time.

Tinnitus

After careful review of the evidence of record, the Board 
finds the preponderance of the evidence is against an 
increased evaluation for tinnitus.  The veteran's service-
connected tinnitus is currently evaluated as 10 percent 
disabling.  

The veteran is at the maximum evaluation for tinnitus, and 
thus an evaluation in excess of 10 percent is not available 
under the previous or amended criteria.  See 38 C.F.R. § 
4.87, Diagnostic Code 6260.

The Board notes that the veteran's tinnitus was not evaluated 
by the RO under the schedule as amended nor have the veteran 
and his representative been notified of these modifications 
in a supplemental statement of the case.  It has been held 
that the Board may consider regulations not considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that this decision is not prejudicial to the 
veteran as the changes made to the criteria in evaluating 
tinnitus are non-substantive to the veteran's claim.  See 
Bernard, supra; see also Edenfield v. Brown, 1 Vet. App. 49, 
56 (1990).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for tinnitus.  Gilbert, 1 
Vet. App. at 53.


Right ear hearing loss

The results of the December 1996 and January 1998 
audiological evaluations have produced the assignment of a 
numeric value of I in the right ear.  As stated above, when a 
veteran is service connected for hearing loss disability in 
one ear only, the non-service-connected ear, if not totally 
deaf, is assigned a numeric score of I.  VA examinations have 
shown that the veteran has normal hearing in his nonservice-
connected left ear.  Such results establish no more than a 
noncompensable evaluation for right ear hearing loss whether 
the service-connected disability is evaluated under the 
previous criteria or the amended criteria.



Although the veteran has asserted that his right ear hearing 
loss is worse than the current noncompensable evaluation 
contemplates, the Board finds that the preponderance of the 
evidence is against the veteran's claim that a compensable 
evaluation is warranted.  As stated above, the results of the 
December 1996 and January 1998 audiological evaluations do 
not warrant an evaluation in excess of 0 percent.  Therefore, 
an evaluation in excess of 0 percent for right ear hearing 
loss is not warranted.  38 U.S.C.A. § 5107; Lendenmann, 
3 Vet. App. at 349.

The Board notes that the veteran's current right ear hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for evaluation of hearing loss, and the 
tables used to determine the level of hearing impairment and 
the disability evaluation of each level of hearing impairment 
have not been changed), except for the revision of 38 C.F.R. 
§ 4.86 (exceptional patterns of hearing impairment).  See 65 
Fed. Reg. 25202 (1999).

The Board finds, therefore, that this decision is not 
prejudicial to the veteran as the majority of the changes in 
the regulation are non-substantive and have no effect on the 
outcome of the veteran's claim.  See Bernard, supra; see also 
Edenfield, 1 Vet. App. at 56.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.  Gilbert, 
1 Vet. App. at 53.


Residuals of ruptured right ear drum

After careful review of the evidence of record, the Board 
finds the preponderance of the evidence is against an 
increased evaluation for residuals of ruptured right ear 
drum.  The veteran's service-connected residuals of ruptured 
right ear drum are currently evaluated as 0 percent 
disabling.  The veteran is at the maximum evaluation for a 
perforated tympanic membrane, and thus an evaluation in 
excess of 0 percent is not available under the previous or 
amended criteria.  See 38 C.F.R. § 4.87, Diagnostic Code 
6211.

The Board notes that the veteran has complained of dizziness 
and vertigo; however, such symptoms have not been attributed 
to the service-connected residuals of ruptured right ear 
drum.  At the time of the December 1996 examination, the 
examiner stated the relationship between the veteran's report 
of dizziness and his service-connected residuals of ruptured 
right ear drum was "uncertain."  Thus, the Board finds that 
consideration of Diagnostic Code 6204, which addresses 
peripheral vestibular disorders, is not appropriate.  See 
38 C.F.R. § 4.87, Diagnostic Code 6204 (1999).

The Board notes that the veteran's residuals of ruptured 
right ear drum were not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  

The Board finds that this decision is not prejudicial to the 
veteran as the changes made to the criteria in evaluating a 
perforated tympanic membrane are non-substantive.  See 
Bernard, supra; see also Edenfield, 1 Vet. App. at 56.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of ruptured right ear 
drum.  Gilbert, 1 Vet. App. at 53.



Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation but did 
not apply it to the service-connected tinnitus, right ear 
hearing loss, and residuals of ruptured right ear drum 
disabilities.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In considering this and the other evidence of record, the 
Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the veteran's 
tinnitus, right ear hearing loss, or residuals of ruptured 
right ear drum have resulted in frequent hospitalizations or 
caused marked interference in his employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
service-connected tinnitus, right ear hearing loss, and 
residuals of ruptured right ear drum disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.

Timeliness of Substantive Appeal

The law provides that "questions as to timeliness or 
adequacy of [a substantive appeal] shall be determined by the 
Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 
1991).  The initial question that must be resolved is whether 
the Board has jurisdiction to consider the issues of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left ear 
hearing loss and entitlement to service connection for a 
cervical spine disorder.

In a May 2000 letter, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeals on the issues listed above were timely 
and given an opportunity to request a hearing or present 
argument related to these issues.  See 38 C.F.R. § 20.203 
(1999).  

Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468, 470-72 (1998); see also Bernard, 4 Vet. 
App. 384.  In this case, the Board concludes that its 
consideration in this decision of the issue of timeliness of 
the substantive appeals does not violate the veteran's 
procedural rights.  See Bernard, supra.

The May 2000 letter provided both the veteran and his 
attorney notice of the regulations pertinent to the issue of 
timeliness of a substantive appeal, as well as notice of the 
Board's intent to consider the issue of timeliness.  The 
veteran and his attorney were provided 60 days to submit 
argument on this issue.  A response was received by the 
veteran on June 6, 2000, in which he stated he had no further 
argument or present and did not wish to request a hearing.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following notice of an adverse determination, of a 
notice of disagreement and, following issuance of a statement 
or supplemental statement of the case, an adequate and timely 
substantive or formal appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mailed the 
statement of the case to the veteran or the remainder of the 
one-year period from the date of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  Under pertinent statutory provisions, 
a claimant must file a substantive appeal to perfect an appeal 
to the Board.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200; see Roy v. Brown, 5 Vet. App. 554 (1993).  

Section 20.202 states specifically that "[p]roper completion 
and filing of a [s]ubstantive [a]ppeal are the last actions 
the veteran needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202.  If there is a failure to comply with the law or 
regulations, it is incumbent on the Board to reject the 
application for review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 
7108 (West 1991).

In the February 1997 rating decision, the RO denied reopening 
the claim of entitlement to service connection for left ear 
hearing loss.  The February 10, 1997, notification of the 
rating decision reflects that the veteran was notified of his 
appellate rights at that time.  A document from the veteran, 
which the RO construed as a notice of disagreement, was 
received on March 6, 1997.  A statement of the case was issued 
on May 29, 1997, which addressed this issue.

In the May 1997 statement of the case, the RO informed the 
veteran of the following, in part:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
which you may use to complete your appeal.  
We will gladly explain the form if you have 
questions.  Your appeal should address: 

? the benefit that you want
? the facts in the statement of the case 
with which you disagree; and
? the errors that you believe we made in 
applying the law.

You must file your appeal with this office 
within 60 days from the date of this letter 
or within the remainder, if any, of the 
one-year period from the date of the letter 
notifying you of the action that you have 
appealed.  If we do not hear from you 
within this period, we will close your 
case.  If you need more time to file your 
appeal, you should request more time before 
the time limit for filing an appeal 
expires. . . . 

See 38 C.F.R. § 20.302(b) (1999).

Although the veteran submitted a VA Form 9, in July 1997, he 
did not discuss the issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for left ear hearing loss.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202 (substantive 
appeal should set out arguments relating to errors of fact or 
law made by agency of original jurisdiction in reaching 
determination being appealed).

The first document, which could be construed as a valid 
substantive appeal, as to the petition to reopen the claim of 
entitlement to service connection for left ear hearing loss, 
was received on March 1, 1999.  See id.  The Board holds that 
this was not a timely filed substantive appeal as to this 
issue.  See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. 
§ 20.302(b).

The RO informed the veteran in the May 29, 1997, statement of 
the case that he was to perfect his appeal within 60 days or 
within the one-year period remaining from the February 1997 
rating decision.  The 60-day period following the issuance of 
the statement of the case expired on July 28, 1997.  The one-
year period expired on February 10, 1998.  Thus, the later 
date in this case is the one-year period.  See 38 C.F.R. 
§ 20.302(b).  The veteran's substantive appeal; however, was 
received on March 1, 1999, which follows the February 10, 
1998, expiration date.

Thus, the Board has determined that the veteran's substantive 
appeal as to the issue of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for left ear hearing loss was not timely 
filed.  See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. 
§ 20.302(b).

In the August 1997, rating decision, the RO denied entitlement 
to service connection for a cervical spine disorder.  The 
August 11, 1997, notification of the rating decision reflects 
that the veteran was notified of his appellate rights at that 
time.  A document from the veteran, which the RO construed as 
a notice of disagreement, was received on September 17, 1997.  
A statement of the case was issued on October 8, 1997, which 
addressed these claim.

In the October 1997 statement of the case, the RO informed the 
veteran of the following, in part:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
which you may use to complete your appeal.  
We will gladly explain the form if you have 
questions.  Your appeal should address: 

? the benefit that you want
? the facts in the statement of the case 
with which you disagree; and
? the errors that you believe we made in 
applying the law.

You must file your appeal with this office 
within 60 days from the date of this letter 
or within the remainder, if any, of the 
one-year period from the date of the letter 
notifying you of the action that you have 
appealed.  If we do not hear from you 
within this period, we will close your 
case.  If you need more time to file your 
appeal, you should request more time before 
the time limit for filing an appeal 
expires. . . . 

See 38 C.F.R. § 20.302(b).

Although the veteran submitted a VA Form 9 in November 1997, 
he did not address the issue of entitlement to service 
connection for a cervical spine disorder.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.202.

The first document, which could be construed as a valid 
substantive appeal, as to the claim of entitlement to service 
connection for a cervical spine disorder, was received on 
March 1, 1999.  See id.  The Board holds that this was not a 
timely filed substantive appeal as to the issue of 
entitlement to service connection for a cervical spine 
disorder.  See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. 
§ 20.302(b).

The RO informed the veteran in the October 8, 1997, statement 
of the case that he was to perfect his appeal within 60 days 
or within the one-year period remaining from the August 1997 
rating decision.  The 60-day period following the issuance of 
the statement of the case expired on December 7, 1997.  

The one-year period expired on August 11, 1998.  Thus, the 
later date in this case is the one-year period.  See 38 C.F.R. 
§ 20.302(b).  The veteran's substantive appeal; however, was 
received on March 1, 1999, which follows the August 11, 1998, 
expiration date.

Thus, the Board has determined that the veteran's substantive 
appeal as to the issue of entitlement to service connection 
for cervical spine disorder was not timely filed.  See 
38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

In the absence of timely substantive appeals, the petition 
for appellate review as to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for left ear hearing loss 
and entitlement to service connection for a cervical spine 
disorder is rejected in accordance with 38 U.S.C.A. § 7108.

Therefore, the Board finds that the veteran's appeals were 
not perfected as these two issues, and it is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (1999); YT v. 
Brown, 9 Vet. App. 195 (1996).

Further, in the absence of timely-filed substantive appeals, 
the February 1997 rating decision, as to the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left ear 
hearing loss and the August 1997 rating decision, which 
denied entitlement to service connection for cervical spine 
disorder, are final.  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); see Roy v. Brown, 5 Vet. App. 554 (1993).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a low back disorder, 
the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.

Entitlement to a compensable evaluation for residuals of 
ruptured right ear drum is denied.

The veteran did not perfect appeals as to whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for left ear hearing loss 
and entitlement to service connection for a cervical spine 
disorder.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



